Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 13-27 are pending, claims 6-12 are cancelled, claims 25-27 are withdrawn, claims 1, 15, and 16 are amended, and claims 17-27 are new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 Election/Restrictions
Newly submitted claims 25-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method claim requires limitations that were not previously presented in the other pending method claim, and such differences are enough to warrant a different field of search and are distinct. Furthermore, such limitations found in new claim 25 are not found in the apparatus claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a regulating unit in claims 1, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include a limitation “a ratio of the first cross-sectional area to the second cross-sectional area is at least 4:1). This limitation is new matter, as the originally filed specification never discloses the area of either inlet let alone the ratio between them. Figures 2 and 3 disclose a cut view of the device, but it is unclear from the cut view if the ratio is at least 4 to 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over States (U.S. 2016/0279652) in view of Cotteux (FR3023495A1).
With respect to claims 1 and 15-16, States discloses a blower spray device (figure 14), comprising:  a housing which accommodates an electric blower (figure 14, blower of 140, driven by batter at 325b) having a blade wheel (blade wheel of fan 140b) and a spray nozzle (200); and a liquid supply line (noted where valve 33b of 110 is)opening into the spray nozzle (figure 14) the liquid supply line being in fluid communication with a pump (paragraph 0101, discloses using a pump to accomplish fluid flow with regards to using different sized container) configured to pressurize a fluid to be delivered as a spray mist emerging from the spray nozzle during operation (as the pump would be pressurizing fluid flow replacing what is container 110b with a different sized container with a pump); wherein the housing comprises a funnel-shaped intake channel (figure 14 at 149b) and a tubular blow-out channel (where 140b is located), the funnel-shaped intake channel including an air inlet (at 149b) and having a throughflow cross section that tapers in a direction of flow through the funnel-shaped intake channel (see figure 14, as the noted funnel adjacent that of 149b tapers in the direction of air flow), wherein the blade wheel of the electric blower is arranged downstream of the air inlet to receive a flow of air drawn through the air inlet by the electric blower during operation (see figure 4, 140b being downstream of 149b),  wherein guide vanes
Cotteux discloses air flow is made laminar at a flow through the device with the noted fins 36, see translation paragraph 0012, allowing for a tubular air flow and allowing for the greatest possible distance for the droplets to be deposited (paragraph 0001). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the noted vanes of States are able to create the swirl free airflow as disclosed by Cotteux, because using vanes at the outlet along with a tubular body to create such laminar tubular airflow allows droplets to be deposited at a greatest possible distance with the device. 
States, paragraph 0044, discloses an electrically actuated solenoid which moves the plunger and the valve of the device to allow the application of fluid, noting this allows the trigger to be placed anywhere and does not require the various elements seen in figure 14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electric valve as disclosed in a different embodiment of States into the embodiment of figure 14, allowing the valve/actuator to be electrically actuated rather then direct mechanical actuation, as this would result in a predictably expected spray (trigger pulled and the valve opened via an electric solenoid).  Noted with the benefit of not requiring as many small moving parts as noted in figure 14, improving the device by decreasing the number of small moving parts that could fail. 
With regards to claim 15, States discloses the method (see above device); selecting a spray liquid for the respective application (the canister being used); selecting a spray nozzle with a specific spray angle and a specific drop size for the respective application from a selection of spray nozzles (selecting the nozzle cap as shown in figure 14 and 18);   Substitute Specificationsubjecting the spray liquid to a pressure set for the respective application or selection (pressure of fluid in the canister and setting an air flow velocity of the blower for the respective application (as noted being done by the controller). The examiner notes all other limitations of 15 are disclosed in the above apparatus rejection. 
With respect to claim 2, States as modified discloses wherein the electric blower, but fails to disclose is arranged in an elongated, sub-tubular housingfor the mechanical fastening of the spray nozzle (as the blower is in the channel and not in a different sub housing). States, figure 3, discloses the use of two sections 290a/290b) which has the blower and the nozzle in different sections allowing the device to have a further extended portion to prevent droplets from coming in contact with user.
It would have been obvious to one having ordinary skill in the art to incorporate the fan in a further second noted section (i.e. a sub housing being a part of the housing) allowing more distance between the blower and the nozzle to prevent unwanted droplets on a user. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 (V-C). 
With respect to claim 4, States as modified discloses the blade wheel of the electric blower is mounted in the tubular blow-out channel (being the channel of the housing, where the outlet of the blower is within the end of where 114b is located), the tubular blow out channel is arranged downstream of the funnel-shaped intake channel (see figure 14), and the spray nozzle is arranged in the direction of flow at a first distance from a blow-out side of the electric blower (see figure, 14, distance between the downstream side of 140b and that of the nozzle) in the tubular blow-out channel and at a second distance
With respect to claim 5, States as modified discloses the intake channel
With respect to claim 13, States as modified discloses the blower spray device is portable (see figure 14).  
With respect to claim 14, States as modified discloses the blower spray device is mounted on a chassis (the outer body shown in 14 including the handle, at 105b specifically).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over States in view of Cotteux (FR3023495A1) as applied to claim 1 above, and further in view of Tirone (U.S. 2016/0265540).
With respect to claim 3, States as modified discloses a fan/blower in a housing but fails to disclose the blower is mounted in a floating manner in the housing. 
Tirone discloses, figures 2a and 8, a fan being used in a blower (25) which is flowing within the housing (being the housing about 25 extending to 18), allowing for the reduction of moment forces acting thereon the system (abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the noted floating blower in the housing as disclosed by Tirone into the system of States as modified to reduce moment forces acting thereon. 
Claim(s) 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over States in view of Cotteux as applied to claims 1 and 16 above, and further in view of Clarke (U.S. 2005/0284958).
With respect to claims 17-29 and 21-22, States as modified discloses the electronic controller, the pump, and the nozzle, but fails to disclose the electronic controller is configured to adjust the air flow velocity independently of operation of the pup, the electronic controller is configured to prevent activation of the liquid supply to the spray nozzle until a predetermined air flow in the tubular blow-out channel is reached, and the electronic controller is configured to deactivate the liquid supply to the spray nozzle prior to cessation of air flow in the tubular blow-out channel. 
Clarke, paragraph 29 discloses, the control circuit is mounted on a printed circuit board. The printed circuit board has a power supply section that includes connectors for wires that supply electric power to the air pump motor 110 and the liquid pump motor, as well as to the fan motor 158 in the second nozzle. The printed circuit board also connects to the switch 30 in the handle and to the indicator LED's in the handle. A microcontroller is included on the printed circuit board to provide a level of intelligence that, for example, prevents operation when the battery voltage drops to a level that is incapable of producing the proper droplet sizes, when the reservoir cartridge is empty or not installed, or when the sprayer is mounted in the charging cradle. Also, the microcontroller is programmed to turn the air supply motors on before the liquid pump is activated and turn the air supply motors off after the liquid pump is shut down. This assures that liquid never flows without an accompanying air supply and any residual liquid in the emitters is blown out the nozzles and will not remain in the unit after it is turned off. It is understood that the electric controller of Clarke then controls the air flow and pump independently, prevents activation of the pump until the air supply is turned on, and shuts the pump down prior to that of the air supply being turned off. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller teachings of Clarke as it is used wit the air supply and the pump into the system of Clarke as modified, to assure that liquid never flows without an accompanying air supply and any residual liquid in the emitter is blown out the nozzles and will not remain in the unit after it is turned off. 
Response to Arguments/Amendments
	The Amendment filed (09/19/2022) has been entered. Claims 1-5 and 13-27 are pending, claims 6-12 are cancelled, claims 25-27 are withdrawn, claims 1, 15, and 16 are amended, and claims 17-27 are new. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (04/19/2022). Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Applicant argues that States does not disclose the claimed pump, examiner disagrees as is disclosed by States replacing their container with a different sized one and using a pump. The added new claims are further disclosed above by the reference of Clarke. With regards to the claim interpretation under 35. U.S.C. 112(f), the claimed limitation in question is “regulating unit” regulating being the functional language and unit being the nonce term. The examiner notes this is an interpretation of the claim, the specification does disclose the corresponding structure (and thus no 112a was given). The examiner does not that regulating function, is thus an analog knob or a digital setting, or their equivalents thereof. In view of applications arguments, and there being a clear nonce term connected with functional language and no further structure of the element claimed, the interpretation is being maintained. Applicant argues that Smith discloses a pump as claimed, examiner disagrees Smith clearly discloses a pump, a liquid supply line being in fluid communication with it (being downstream and leading into the nozzle) and configured to pressurizes a fluid to be delivered, as it pressurizes the fluid to bring it to the nozzle. Examiner is unsure what limitation of States fails to read on the language being claimed. Applicants claims do not require that the pump be between the liquid supply and the nozzle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752